t c memo united_states tax_court brenda frances bartlett petitioner v commissioner of internal revenue respondent docket no filed date brenda frances bartlett pro_se michael t garrett for respondent memorandum opinion jacobs judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and an dollar_figure accuracy-related_penalty under sec_6662 1all section references are to the internal_revenue_code in effect for background there are no facts in dispute petitioner resided in colorado when she filed her petition in petitioner then years of age retired from qwest communications where she had worked for years the last of which as a customer communications technician using the turbotax program to file her form_1040 u s individual_income_tax_return for she reported the following amounts of income wages interest state tax_refund dollar_figure pension gross amount big_number pension taxable_amount big_number other income total big_number ______ big_number the dollar_figure reported as the gross amount of pension distributions on line a of petitioner’s return is incorrect petitioner actually received dollar_figure in retirement distributions from state street retirement services in the difference dollar_figure represents the misreporting of dollar_figure in additional wage income and dollar_figure in additional other income the dollar_figure reported as the taxable_amount of the pension distributions on line b of petitioner’s return is also incorrect the correct amount is the same as the gross amount ie dollar_figure consequently on line b petitioner underreported the taxable_amount of her pension distributions by dollar_figure in addition petitioner underreported her wage income by dollar_figure and the amount of other income by dollar_figure the correct total income petitioner received in was dollar_figure petitioner reported a total_tax liability of dollar_figure this amount included the additional tax under sec_72 for the dollar_figure reported as the taxable_amount in retirement distributions respondent determined that petitioner’s correct_tax liability for was dollar_figure which included the sec_72 additional tax for the correct taxable_amount in retirement distributions this resulted in an 2the dollar_figure difference is due to rounding errors 3petitioner used dollar_figure of the retirement distributions to purchase two bank cds one a 7-month cd for dollar_figure and the second an 18-month cd for dollar_figure petitioner claims that the dollar_figure so used constitutes a qualified ira rollover_contribution and hence is nontaxable see sec_408 petitioner’s position is not correct because the dollar_figure was not rolled over into an qualified ira or a qualified_individual retirement annuity understatement of income_tax of dollar_figure because the understatement of income_tax was greater than dollar_figure as well as greater than of the tax required to be shown on the return respondent determined that petitioner substantially understated her income_tax and was liable for an accuracy-related_penalty under sec_6662 see sec_6662 petitioner admits that her income was misreported and that her taxable_income was underreported she maintains that she reported all of her income and that the mistakes made were honest mistakes resulting from her lack of familiarity with the turbotax program petitioner claims she used the audit portion of the turbotax program believing the audit portion would catch any mistakes she otherwise might make discussion petitioner acknowledges she received all the income determined by respondent she claims she relied on turbotax to properly prepare her income_tax return and thus she was not negligent because there was reasonable_cause for the underpayment see sec_6662 sec_6664 it is apparent that a portion of the information petitioner entered into the turbotax program was incorrect hence the mistakes made which resulted in the underpayment were made by petitioner not turbotax turbotax is only as good as the information entered into its software program see 114_tc_259 simply put garbage in garbage out petitioner’s errors were not merely isolated computational or transcription errors see sec_1_6664-4 income_tax regs petitioner systematically underreported her income and this resulted in an underpayment_of_tax on her federal tax_return petitioner did not have reasonable_cause for any portion of the resulting underpayment respondent’s determinations as to both the tax_deficiency and penalty are sustained decision will be entered for respondent
